—Order of disposition, Family Court, New York County (Judith Sheindlin, J.), entered on or about May 2, 1994, which, inter alia, placed appellant with the New York State Division for Youth, in a limited secure facility, for eighteen months with a minimum stay of six months, unanimously affirmed, without costs.
Based on appellant’s history of truancy, behavioral problems, and assaultive behavior in school, as well as the recommendations submitted by the evaluating psychiatrist and the Probation Department that appellant was in need of placement in a structured environment, together with the failure of appellant’s mother to exercise a suitable degree of control over appellant, and the fact that the appellant admitted robbing a woman in the subway, the Family Court did not abuse its discretion in placing appellant in a limited secure facility. Under the circumstances presented, and mindful, as was the Family Court, of appellant’s academic difficulties, we are nevertheless persuaded that the Family Court adopted the least restrictive alternative consistent with appellant’s needs (Family Ct Act § 352.2 [2]). Concur—Ellerin, J. P., Wallach, Ross and Williams, JJ.